Citation Nr: 0124732	
Decision Date: 10/16/01    Archive Date: 10/23/01

DOCKET NO.  94-46 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased (compensable) rating for the 
residuals of shell fragment wounds (SFW) to the right hand 
and left lower leg. 

2.  Entitlement to an increased rating for the residuals of a 
shell fragment wound (SFW) to the right lower back currently, 
muscle group XVII, with retained foreign body in soft tissue, 
rated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel



INTRODUCTION

The veteran's active military service extended from October 
1969 to August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied increased 
ratings for the veteran's service-connected residuals of 
shell fragment wounds to his lower back, right hand, and left 
leg.  In an October 1996 decision, the Board denied, in part, 
entitlement to an increased rating for residuals of shell 
fragment wounds of the right hand and left lower leg.  The 
Board also remanded the issue of entitlement to an increased 
rating for the residuals of a shell fragment wound of the 
right lower back.  The appellant appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court"), and in 
February 1998, following receipt of a Joint Motion for 
Remand, the Court issued an Order which vacated the Board's 
denial of an increased rating for the veteran's service 
connected residuals of a SFW of the right hand and left lower 
leg.  The case was remanded to the Board for further 
proceedings consistent with the Court's order.  

In its October 1996 decision, the Board denied entitlement to 
an increased evaluation for post-traumatic stress disorder.  
This determination was vacated by the Court's 1998 Order.  On 
remand to the RO, a 100 percent disability rating was 
assigned for post-traumatic stress disorder, representing a 
complete grant of benefits.

The Board notes that the issue of entitlement to an increased 
rating for the residuals of a shell fragment wound (SFW) to 
the right lower back, currently rated as 20 percent 
disabling, was not subject to the February 1998 remand from 
the Court.  



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected residuals of shell 
fragment wounds to the right hand and left lower leg are two 
small scars which are asymptomatic, without any limitation on 
function.  

3.  The veteran's service-connected residuals of a shell 
fragment wound (SFW) of muscle group XVII, the right lower 
back, are manifested by:  a well healed scar; a retained 
metallic fragment in the soft tissue near the S1-2 interspace 
without any bone or nerve damage; flexion to 90 degrees; 
extension to 14 degrees; left lateral flexion to 22 degrees; 
right lateral flexion to 19 degrees; postural abnormality of 
having back flexed 7 degrees; positive straight leg raising 
test on both legs; weakness, tenderness, painful motion and 
muscle spasm; and, complaints of chronic pain and discomfort.  

4.  The service-connected residuals of a shell fragment wound 
(SFW) of muscle group XVII, the right lower back approximates 
a disability which is manifested by severe limitation of 
motion of the lumbar spine, and not in excess thereof. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for the 
residuals of shell fragment wounds to the right hand and left 
lower leg have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, including § 4.7 and Code 7805 (2000). 

2.  The criteria for a 40 percent rating, and not in excess 
thereof, for service-connected residuals of a shell fragment 
wound (SFW) of muscle group XVII, the right lower back, have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 38 
C.F.R. Part 4, including §§ 4.7, 4.55, 4.56, 4.71a, 4.73 and 
Diagnostic Codes 5292, 5293, 5295, 5317 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (2000). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self support of 
the individual.  38 C.F.R. § 4.10 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2000).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2000).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2000); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
However, while the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Regulations implementing this law were recently promulgated.  
66 Fed. Reg. 45,620 (Aug. 20, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.1569a0, 3.159 and 3.326(a)).  
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

The Board finds that remand is not required in the present 
case.  The veteran has been notified as to the evidence 
needed to support his claim.  supplemental statements of the 
case issued in September 1998 and in November 2000 provided 
the veteran with the applicable rating criteria pertinent to 
his claim for higher ratings for residuals of SFW wounds.  
The duty to assist has been met in that VA evaluations were 
conducted in 1993, in 1996, 1998 and in 2000.  Moreover, this 
case has been the subject of two Board remands that retrieved 
a vast amount of additional medical treatment records.  The 
Board finds that the veteran is not prejudiced by appellate 
review at this time without initial RO adjudication after 
enactment of the VCAA.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

I.  Residual Scars of the Right Hand and Left Lower Leg

The veteran's service medical records reveal that in December 
1969 he received a shrapnel wound to the right lower back as 
a result of a booby trap in Vietnam.  There was no indication 
of any wound received to his right hand or left leg in this 
incident.  However, in October 1970, shortly after separation 
from active service, a VA examination of the veteran was 
conducted.  The examiner noted a 1.5 centimeter hairline scar 
in the palm of the right hand and a BB shot sized scar on the 
anterior aspect of the left mid-tibial area.  The scars were 
well healed and asymptomatic.  Grip strength in the veteran's 
right hand was normal.  There is no medical evidence relating 
to these scars subsequent to this examination.  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In December 1993 a VA examination of the veteran was 
conducted.  The left leg was noted to be asymptomatic and 
within normal limits by the examining physician.  Both hands 
were noted to have rough palmar callus.  The veteran 
complained of "morning stiffness and discomfort with 
weakness of his grip while working on flooring."  The 
impression was of post traumatic callus of the hands.  A 
separate scar examination noted callosities on the knuckles 
from chronic rubbing.  The veteran denied the presence of any 
scars.  

Subsequently, the RO has obtained a large volume of medical 
treatment records showing treatment for various disorders up 
to the present.  There is no indication in any of these 
medical records of any complaints of, or treatment for, the 
residuals of scars on the right hand and left lower leg.  
Many of these medical reports are concerned with evaluating 
the veteran's complaints regarding skin problems, but 
disorders relating to SFWs of the right hand and left let, 
such as scars, are not noted.

"In every instance where the schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met."  38 C.F.R. § 4.31 
(2000).

The service connected residuals of shell fragment wounds of 
the right hand and left leg are currently rated as 
noncompensable (0%) under diagnostic code 7805.  That rating 
contemplates other scars and instructs the rating authority 
to rate the scars on limitation of function of the affected 
part.  38 C.F.R. Part 4, § 4.118, Diagnostic Code 7805 
(2000).  A 10 percent rating may be assigned under diagnostic 
code 7804 for superficial scars which are tender and painful 
on objective demonstration; and, may also be assigned under 
diagnostic code 7803 for superficial scars which are poorly 
nourished with repeated ulceration.  38 C.F.R. Part 4, 
§ 4.118, Diagnostic Codes 7803, 7804 (2000).  None of the 
criteria to warrant a compensable rating have been shown in 
the present case.  

The evidence is against the veteran's claim for an increased 
(compensable) rating for the service-connected residuals of 
SFW to the right hand and left leg.  In 1970 the residual 
scars were shown to be extremely small and asymptomatic.  
Upon more recent VA examination no scars were noted.  The 
veteran's left leg was noted to be asymptomatic.  The callus 
noted on the veteran's hands were noted bilaterally and were 
related to chronic rubbing, not to his inservice SFW.  
Moreover, there has been no limitation of function shown with 
respect to either the veteran's right hand or left leg as 
residual to any SFW during service.  Therefore, the 
preponderance of the evidence is against an increased 
(compensable) rating for the service-connected residuals of 
SFW to the right leg and left leg.  

The Board has noted the comments by the veteran's accredited 
representative in March 2001 to the effect that the veteran 
failed to show up for a scheduled January 2000 VA scheduled 
evaluation of his right hand and left leg complaints, but 
that he was not notified of the provisions of 38 C.F.R. 
§ 3.655 requiring that the claim be rated in accordance with 
the evidence of record.  The Board notes that his failure to 
report was discussed in the supplemental statement of the 
case provided him in April 2000 and he was also informed in 
that document that attempts to reach him by telephone had 
been unsuccessful.  The veteran also failed to respond to the 
Ro's written request for evidence in January 2000 consisting 
of information relating to additional medical care it 
appeared the veteran had received.  In 1970 a VA examination 
showed only a 1.5 centimeter hairline scar in the palm of the 
right hand and a "BB shot" sized scar on the left tibia, 
described as well-healed and asymptomatic.  In view of the 
1993 showing of no disability of the right hand or left leg 
due to the service-connected SFWs, and in view of the lack of 
either objective findings or subjective complaints relating 
to these SFWs in recent years, the Board finds that a remand 
for another VA evaluation would serve only to delay 
adjudication of the claim without resulting in any benefit to 
the veteran.

II.  Low Back

The veteran's service medical records reveal that in December 
1969 he received a shrapnel wound to the right lower back 
area as a result of a booby trap in Vietnam.  The wound was 
debrided, but the shrapnel was never recovered.  X-rays 
revealed a 4 millimeter metallic fragment approximately 2.5 
centimeters of the right of the S1-2 interspace level of the 
sacrum.  The veteran's wound healed and on his August 1970 
separation examination report, function of his spine was 
"normal" with no abnormalities noted by the examining 
physician.  However, the residual scar on the right lower 
back was noted.  

A VA examination was conducted in November 1970, which was 
shortly after the veteran separated from active service.  The 
veteran reported having intermittent low back pain.  Physical 
examination revealed a 3 centimeter by 3 centimeter irregular 
scar of the right buttock adjacent to the lower lumbar spine.  
There was moderate tenderness to percussion in the area of 
the lower lumbar spine.  The veteran had full range of motion 
of both hips and the lumbosacral spine.  However, pain was 
elicited at the extremes of range of motion.  There was no 
neurological deficit.  Reflexes were normal, and musculature 
was well developed.  

In December 1993 another VA examination of the veteran was 
conducted.  The veteran complained of lumbar spine pain and 
cramping.  Range of motion testing of the lumbar spine 
revealed flexion to 80 degrees, extension to 30 degrees, 
lateral flexion to 35 degrees bilaterally, and rotation to 35 
degrees bilaterally.  Slightly diminished sensation to pain 
was noted in the right lower extremity.  Paravertebral muscle 
spasm was noted along with tenderness to palpation in the 
area of the lumbar spine.  X-ray examination of the lumbar 
spine revealed "no acute bony abnormality.  Disc spaces are 
well preserved."  

In November 1996 a private medical examination of the veteran 
was conducted.  The veteran complained of back pain.  
However, range of motion of the lumbar spine was noted to be 
normal and there was no muscle spasm noted by the examining 
physician.  

A VA examination of the veteran was conducted in December 
1996.  The veteran complained of chronic low back pain.  He 
described his pain as a constant dull ache in the lumbar 
spine region.  He also reported symptoms involving his left 
leg such as numbness and weakness.  Physical examination 
revealed mild tenderness to palpation of the lateral lumbar 
area, but no tenderness over the midline of the spine.  Range 
of motion testing revealed flexion to 50 degrees, extension 
to 16 degrees, lateral flexion to 40 degrees bilaterally, and 
rotation to 42 degrees bilaterally.  Neurologic examination 
revealed no neurologic involvement.  X-ray examination 
revealed the presence of the retained shell fragment.  The 
accompanying CT scan report revealed minimal disc bulging at 
L4-5, but no evidence of disc herniation, stenosis, or 
arthritis.  

A January 1997 VA bone scan revealed normal findings.  
Private and VA medical treatment records reveal the veteran 
was seen regularly with complaints of chronic low back pain 
through out 1997 and 1998.  

In August 2000 the most recent VA examination of the veteran 
was conducted.  On the back examination range of motion 
testing was conducted and revealed flexion to 90 degrees, 
extension to 14 degrees, left lateral flexion to 22 degrees, 
and right lateral flexion to 19 degrees.  The examining 
physician noted weakness, tenderness, painful motion and 
muscle spasm.  The veteran also had postural abnormality of 
having his back flexed about 7 degrees.  There was positive 
straight leg raising test on both legs.  Neurologic 
examination revealed "chronic back pain without evidence of 
focal neurologic involvement."  

The VA Schedule for Rating Disabilities for evaluating the 
degree of impairment resulting from service-connected muscle 
injuries was changed during the course of the veteran's 
appeal.  Compare 38 C.F.R. § 4.56 (1995), with 38 C.F.R. § 
4.56 (2000).  This section gives overall guidance on the 
rating of muscle injuries resulting from gunshot and shell 
fragment wounds.  The changes between the two are very 
slight.  In this case, the RO reviewed the veteran's claim 
under both rating criteria, and provided the veteran with 
both criteria in a November 2000 Supplemental Statement of 
the Case.  Moreover, the veteran and his representative were 
given an opportunity to respond to the new regulations.  
Accordingly, the Board concludes that the veteran will not be 
prejudiced by the Board's review of his claim on appeal 
because due process requirements have been met.  VAOPGCPREC 
11-97 at 3-4 (Mar. 25, 1997); Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993); Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

Where regulations change during the course of an appeal, the 
Board must determine which set of regulations, the old or the 
new, is more favorable to the claimant and apply the one more 
favorable to the case.  VAOPGCPREC 11-97 at 1; Karnas, 1 Vet. 
App. at 312-13.  This determination depends on the facts of 
the particular case and, therefore, is made on a case-by-case 
basis.  VAOPGCPREC 11-97 at 2.

Under the old criteria, the factors to be considered in the 
evaluation of disabilities residual to healed wounds 
involving muscle groups due to gunshot or other trauma are 
found in 38 C.F.R. § 4.56 (1995).  

The factors establishing a slight disability of 
the muscles include:

Type of injury: Simple wound of muscle without 
debridement, infection or effects of laceration.

History and complaint:  Service department record 
of wound of slight severity or relatively brief 
treatment and return to duty.  Healing with good 
functional results.  No consistent complaint of 
cardinal symptoms of muscle injury or painful 
residuals.

Objective findings:  Minimum scar; slight, if any, 
evidence of fascial defect or of atrophy or of 
impaired tonus.  No significant impairment of 
function and no retained metallic fragments.


The factors establishing a moderate disability of 
the muscles include:

Type of injury:  Through and through or deep 
penetrating wounds of relatively short track by 
single bullet or small shell or shrapnel fragment 
are to be considered as of at least moderate 
degree.  Absence of explosive effect of high 
velocity missile and of residuals of debridement 
or of prolonged infection.

History and complaint:  Service department record 
or other sufficient evidence of hospitalization in 
service for treatment of wound.  Record in the 
file of consistent complaint on record from first 
examination forward, of one or more of the 
cardinal symptoms of muscle wounds particularly 
fatigue and fatigue- pain after moderate use, 
affecting the particular functions controlled by 
injured muscles.

Objective findings:  Entrance and (if present) 
exit scars linear or relatively small and so 
situated as to indicate relatively short track of 
missile through muscle tissue; signs of moderate 
loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite 
weakness or fatigue in comparative tests.  (In 
such tests the rule that with strong efforts, 
antagonistic muscles relax is to be applied to 
insure validity of tests.)


The factors establishing a moderately severe 
disability of muscles include:

Type of injury:  Through and through or deep 
penetrating wound by high velocity missile of 
small size or large missile of low velocity, with 
debridement or with prolonged infection or with 
sloughing of soft parts, intermuscular 
cicatrization.

History and complaint:  Service department record 
or other sufficient evidence showing 
hospitalization for a prolonged period in service 
for treatment of wound of severe grade.  Record in 
the file of consistent complaint of cardinal 
symptoms of muscle wounds.  Evidence of 
unemployability because of inability to keep up 
with work requirements is to be considered, if 
present.

Objective findings:  Entrance and (if present) 
exit scars relatively large and so situated as to 
indicate track of missile through important muscle 
groups.  Indications on palpation of moderate loss 
of deep fascia, or moderate loss of muscle 
substance or moderate loss of normal firm 
resistance of muscles compared with sound side.  
Tests of strength and endurance of muscle groups 
involved (compared with sound side) give positive 
evidence of marked or moderately severe loss.


The factors in establishing a severe disability of 
muscles include:

Type of injury:  Through and through or deep 
penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or 
explosive effect of high velocity missile, or 
shattering bone fracture with extensive 
debridement or prolonged infection and sloughing 
of soft parts, intermuscular binding and 
cicatrization.

History and complaint:  As under moderately 
severe, in aggravated form.

Objective findings:  Extensive ragged, depressed, 
and adherent scars of skin so situated as to 
indicate wide damage to muscle groups in track of 
missile.  X-ray may show minute multiple scattered 
foreign bodies indicating spread of intermuscular 
trauma and explosive effect of missile.  Palpation 
shows moderate or extensive loss of deep fascia or 
of muscle substance.  Soft or flabby muscles in 
wound area. Muscles do not swell and harden 
normally in contraction.  Tests of strength or 
endurance compared with the sound side or of 
coordinated movements show positive evidence of 
severe impairment of function.  In electrical 
tests, reaction of degeneration is not present but 
a diminished excitability to faradic current 
compared with the sound side may be present.  
Visible or measured atrophy may or may not be 
present.  Adaptive contraction of opposing group 
of muscles, if present, indicates severity.  
Adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone without true skin 
covering, in an area where bone is normally 
protected by muscle, indicates the severe type.  
Atrophy of muscle groups not included in the track 
of the missile, particularly of the trapezius and 
serratus in wounds in the shoulder girdle 
(traumatic muscular dystrophy), and induration and 
atrophy of an entire muscle following simple 
piercing by a projectile (progressive sclerosing 
myositis), may be included in the severe group if 
there is sufficient evidence of severe disability.

38 C.F.R. § 4.56 (1995).

The current VA regulations providing specific guidance on 
evaluating muscle injuries are found at 38 C.F.R. §§ 4.55, 
4.56 (2000).  Section 4.55 states:

(a) A muscle injury rating will not be combined 
with a peripheral nerve paralysis rating of the 
same body part, unless the injuries affect 
entirely different functions.  

(b) For rating purposes, the skeletal muscles of 
the body are divided into 23 muscle groups in 5 
anatomical regions: 6 muscle groups for the 
shoulder girdle and arm (diagnostic codes 5301 
through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 
muscle groups for the foot and leg (diagnostic 
codes 5310 through 5312); 6 muscle groups for the 
pelvic girdle and thigh (diagnostic codes 5313 
through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323). 

(c) There will be no rating assigned for muscle 
groups which act upon an ankylosed joint, with the 
following exceptions: (1) In the case of an 
ankylosed knee, if muscle group XIII is disabled, 
it will be rated, but at the next lower level than 
that which would otherwise be assigned. (2) In the 
case of an ankylosed shoulder, if muscle groups I 
and II are severely disabled, the evaluation of 
the shoulder joint under diagnostic code 5200 will 
be elevated to the level for unfavorable 
ankylosis, if not already assigned, but the muscle 
groups themselves will not be rated. 

(d) The combined evaluation of muscle groups 
acting upon a single unankylosed joint must be 
lower than the evaluation for unfavorable 
ankylosis of that joint, except in the case of 
muscle groups I and II acting upon the shoulder. 

(e) For compensable muscle group injuries which 
are in the same anatomical region but do not act 
on the same joint, the evaluation for the most 
severely injured muscle group will be increased by 
one level and used as the combined evaluation for 
the affected muscle groups. 

(f) For muscle group injuries in different 
anatomical regions which do not act upon ankylosed 
joints, each muscle group injury shall be 
separately rated and the ratings combined under 
the provisions of Sec. 4.25.  38 C.F.R. § 4.55 
(2000).

The current regulations with respect to the evaluation of 
muscle disabilities found at 38 C.F.R. § 4.56 state:

(a) An open comminuted fracture with muscle or 
tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations 
such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal. 

(b) A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate 
injury for each group of muscles damaged. 

(c) For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of 
movement. 

(d) Under diagnostic codes 5301 through 5323, 
disabilities resulting from muscle injuries shall 
be classified as slight, moderate, moderately 
severe or severe as follows: 

(1) Slight disability of muscles--(i) Type of 
injury.  Simple wound of muscle without 
debridement or infection.  (ii) History and 
complaint.  Service department record of 
superficial wound with brief treatment and 
return to duty.  Healing with good functional 
results.  No cardinal signs or symptoms of 
muscle disability as defined in paragraph (c) 
of this section.  (iii) Objective findings.  
Minimal scar. No evidence of fascial defect, 
atrophy, or impaired tonus.  No impairment of 
function or metallic fragments retained in 
muscle tissue. 

(2) Moderate disability of muscles--(i) Type of 
injury.  Through and through or deep 
penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity 
missile, residuals of debridement, or prolonged 
infection.  (ii) History and complaint.  
Service department record or other evidence of 
in-service treatment for the wound.  Record of 
consistent complaint of one or more of the 
cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this 
section, particularly lowered threshold of 
fatigue after average use, affecting the 
particular functions controlled by the injured 
muscles.  (iii) Objective findings.  Entrance 
and (if present) exit scars, small or linear, 
indicating short track of missile through 
muscle tissue.  Some loss of deep fascia or 
muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.  

(3) Moderately severe disability of muscles--
(i) Type of injury.  Through and through or 
deep penetrating wound by small high velocity 
missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  
(ii) History and complaint.  Service department 
record or other evidence showing 
hospitalization for a prolonged period for 
treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of 
inability to keep up with work requirements.  
(iii) Objective findings.  Entrance and (if 
present) exit scars indicating track of missile 
through one or more muscle groups.  Indications 
on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength 
and endurance compared with sound side 
demonstrate positive evidence of impairment. 

(4) Severe disability of muscles--(i) Type of 
injury.  Through and through or deep 
penetrating wound due to high-velocity missile, 
or large or multiple low velocity missiles, or 
with shattering bone fracture or open 
comminuted fracture with extensive debridement, 
prolonged infection, or sloughing of soft 
parts, intermuscular binding and scarring.  
(ii) History and complaint.  Service department 
record or other evidence showing 
hospitalization for a prolonged period for 
treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) 
of this section, worse than those shown for 
moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with 
work requirements.  (iii) Objective findings. 
Ragged, depressed and adherent scars indicating 
wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound 
area. Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or 
coordinated movements compared with the 
corresponding muscles of the uninjured side 
indicate severe impairment of function.  If 
present, the following are also signs of severe 
muscle disability:  (A) X-ray evidence of 
minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to 
one of the long bones, scapula, pelvic bones, 
sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in 
an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to 
pulsed electrical current in electrodiagnostic 
tests.  (D) Visible or measurable atrophy.  (E) 
Adaptive contraction of an opposing group of 
muscles.  (F) Atrophy of muscle groups not in 
the track of the missile, particularly of the 
trapezius and serratus in wounds of the 
shoulder girdle.  (G) Induration or atrophy of 
an entire muscle following simple piercing by a 
projectile.  

38 C.F.R. § 4.56 (2000).  

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20 (2000).

The veteran's service connected residuals of a shell fragment 
wound to the right lower back are currently rated as 20 
percent disabling under diagnostic code 5317.  That rating 
contemplates a moderate disability of Muscle Group XVII which 
is the pelvic girdle group of muscles which includes:  the 
gluteus maximus; the gluteus medius; and, the gluteus 
minimus.  The functions of Muscle Group XVII are:  extension 
of hip; abduction of the thigh; elevation of opposite side of 
pelvis; and, tension of fascia lata and iliotibial 
(Maissiat's) band, acting with other muscle groups in 
postural support of body steadying pelvis upon head of  femur 
and condyles of femur on tibia.  38 C.F.R. Part 4, § 4.73, 
Diagnostic Code 5317 (2000).  The next higher disability 
rating of 40 percent contemplates moderately severe 
disability of the Group XVII muscles.  A 50 percent rating, 
the highest rating assignable under this diagnostic code, 
contemplates a severe disability.  38 C.F.R. Part 4, § 4.73, 
Diagnostic Code 5317 (2000).   

When rated as a muscle injury, the evidence is against the 
veteran's claim for an increased rating for the residuals of 
a shell fragment wound (SFW) of to his right lower back.  The 
competent medical evidence of record reveals that the veteran 
has a well-healed, asymptomatic scar from his inservice shell 
fragment wound along with a single small retained metallic 
shrapnel fragment.  The service medical records clearly 
reveal that the wound required debridement and that the 
veteran had a minor infection to the wound which resolved in 
a short period of time.  The service medical records do not 
reveal a massive muscle wound or prolonged infection or 
recovery time indicative of moderately severe or severe 
muscle injuries.  We note that the objective findings of a 
moderately severe injury, which would be the next higher 
rating of 40 percent, contemplate "entrance and (if present) 
exit scars indicating track of missile through one or more 
muscle groups.  Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment."  38 C.F.R. § 4.56 (d)(3) (2000).  
The objectively shown symptoms do not approximate this 
criteria.  

The most recent VA examination reveals that the veteran does 
not have neurological involvement with his back pain, and 
that it is musculoskeletal (mechanical) in nature.  
Therefore, the Board has considered rating the veteran's 
disability under other diagnostic codes used to rate 
lumbosacral spine disabilities.  

Intervertebral disc syndrome is rated under diagnostic code 
5293.  A 20 percent rating contemplates moderate disc 
syndrome with recurring attacks.  A 40 percent rating 
contemplates severe disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent rating, the highest rating 
assignable under this code, contemplates pronounced disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000).  
Rating under this diagnostic code is not appropriate.  The 
evidence does reveal that the veteran does have a bulging 
disc and positive straight leg raising.  However, there is no 
other neurologic involvement.  

Lumbosacral strain is rated under diagnostic code 5295.  A 20 
percent rating contemplates strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  The highest rating 
assignable under this code, a 40 percent rating, contemplates 
severe strain with listing of whole spine to opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.   38 C.F.R. § 4.71a, Diagnostic Code 5295 (2000).  
Rating under this diagnostic code is also inappropriate.  The 
symptoms exhibited by the veteran would only meet the 
criteria for a 20 percent.  The veteran muscle spasm and 
limitation of lateral motion of the spine.  However, he does 
not have arthritic changes of the lumbar spine or any of the 
other criteria contemplated by the 40 percent rating.   

Finally, limitation of motion of the lumbar spine is rated 
under diagnostic code 5292.  Moderate limitation of motion 
warrants a 20 percent disability rating, while severe 
limitation of motion warrants a 40 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2000).  

The medical evidence of record reveals that the veteran's 
service-connected residuals of a shell fragment wound (SFW) 
of muscle group XVII, the right lower back, are manifested by 
a well healed scar and a retained metallic fragment in the 
soft tissue near the S1-2 interspace without any bone or 
nerve damage.  Range of motion testing reveals that the 
veteran has:  flexion to 90 degrees; extension to 14 degrees; 
left lateral flexion to 22 degrees; and right lateral flexion 
to 19 degrees.  While his forward flexion is normal, the 
other ranges of motion border in the area between moderate 
and severe.  The veteran also has postural abnormality of 
having his back flexed 7 degrees along with weakness, 
tenderness, painful motion and muscle spasm.  The Board 
believes that when all of these symptoms are considered, the 
veteran's service-connected low back disorder most nearly 
approximates a disability contemplated by severe limitation 
of motion of the lumbar spine.  As such, an increased rating 
of 40 percent and not in excess thereof, is warranted.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2000) were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated.  Therefore, 
the Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (2000), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 
(1995).  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40 
(2000).  

VA regulations § 4.40 describes functional loss and indicates 
that:

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (2000).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (2000).  
Specifically, § 4.45 states that :

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (2000).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 202 Vet. App. 202, 206-07 
(1995).  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-
bearing and, if possible, with the range of the 
opposite undamaged joint.  

38 C.F.R. § 4.59 (2000).

The appellant's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the 40 percent evaluation for his service-connected low 
back disorder.  The Board has considered the veteran's claim 
for an increased rating for his musculoskeletal disability 
under all appropriate diagnostic codes.  As stated above, 
painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2000).  This has 
been accomplished in the present case as the veteran is 
assigned a 40 percent disability rating for his back 
disorder.  Moreover, although the Board is required to 
consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  

The Board is required to consider the effect of pain and 
weakness when rating a service connected disability.  38 
C.F.R. §§ 4.40, 4.45 (2000); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, in Sanchez-Benitez v. West, the Board 
discussed the veteran's disability and stated that the 
"nature of the original injury has been reviewed and the 
functional impairment that can be attributed to pain or 
weakness has been taken into account. 38 C.F.R. §§ 4.40, 
4.45."  The court held that "this discussion by the Board, 
with direct citation to sections 4.40 and 4.45, satisfies any 
obligation of the BVA to consider these regulations while 
rating the appellant's" disability. Sanchez-Benitez v. West,  
13 Vet. App. 282 (1999).  


ORDER

An increased rating for the residuals of a shell fragment 
wounds (SFW) to the right hand and left lower leg is denied. 


An increased rating of 40 percent, and not in excess thereof, 
is granted for  service-connected residuals of a shell 
fragment wound (SFW) of muscle group XVII, the right lower 
back, with retained foreign body in soft tissue, subject to 
the law and regulations governing the payment of monetary 
awards.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals


 

